Citation Nr: 1033830	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  09-27 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In February 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge in Washington, D.C.  A 
transcript of the hearing is of record.  At the time of the 
hearing and within the 60-day period following during which the 
record was left open, the Veteran and his representative 
submitted written statements from the Veteran and two physicians.  
These statements were submitted with waivers of initial RO 
consideration.  The Board accepts this additional evidence for 
inclusion in the record.  See 38 C.F.R. §§ 20.800; 20.1304(c) 
(2009).  

The Board also notes that after the Statement of the Case was 
issued in June 2009, medical records from the Veteran's 
application for disability benefits from the Social Security 
Administration (SSA) were received without a contemporary waiver 
of initial RO consideration.  SSA records indicate that the 
Veteran was granted disability benefits for chronic renal failure 
and cardiomyopathy in 2007, but these records currently provide 
the earliest medical evidence for diabetes mellitus.  Normally, 
this evidence would be referred to the Agency of Original 
Jurisdiction (AOJ) or the Board would solicit a waiver from the 
Veteran or his representative.  See 38 C.F.R. § 20.1304(c).  
Under the circumstances of this case, however, as the evidence 
developed for the Veteran's diabetes claim demands a remand in 
any case, there is no prejudice to the Veteran in ordering a 
remand of that claim on a separate basis before remanding this 
new evidence or having such waived.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant, 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

The Veteran seeks service connection for diabetes mellitus, type 
II.  Since there is no record that the Veteran ever served within 
the borders of Vietnam, he is not eligible for presumptive 
service connection for diabetes mellitus, type II, based on 
exposure to herbicides under the provisions of 38 U.S.C.A. 
§ 1116(a)(2) and 38 C.F.R. § 3.309(e).  

According to his written submissions and his Board testimony, the 
Veteran contends that he developed diabetes during or after boot 
camp in the summer of 1972 when a drill instructor intimidated 
him from requesting sick call for blisters that developed on his 
right foot or toes.  He claims that when he went home on leave a 
year later, during the summer of 1973, the family doctor (now 
deceased) diagnosed Type II diabetes which the Veteran probably 
had inherited from his diabetic parents.  The Veteran also 
asserted that his family doctor, Dr. P., told the Veteran to 
control his sugar levels and exercise and noted that he would 
eventually need medication and insulin.  Notarized statements 
from the Veteran's former wife and three friends from high school 
(two of whom joined the Marines with the Veteran) include 
testimony that they all learned that the Veteran was diagnosed 
with diabetes during 1973 while he was home on leave.

Service treatment records, including the Veteran's April 1974 
discharge examination, are negative for any complaints of, 
treatments of, or even mention of, diabetes mellitus. 

The Veteran also testified that three, seven, or eight years 
after discharge from service, Dr. P. prescribed Micronase for his 
diabetes when his symptoms returned (see transcript at pp. 8-9).  

Post-service, the earliest private medical record found in the 
claims file indicating a diagnosis of diabetes is dated in July 
2005.  M.A.S., M.D., F.A.C.C., noted diabetes as one of the 
Veteran's medical problems during a routine follow-up.  At the 
time of his Board hearing, the Veteran testified that he had 
private insurance until recently and that VA had not asked for 
evidence from his private doctors prior to his visits to VA 
facilities (see transcript at p. 10).  His representative 
indicated that the Veteran had been treated by three private 
medical providers (Penbrook Pines in Florida, JFK Medical 
Facility in Florida, and at St. Joseph's Hospital in New Jersey), 
but neither the Veteran nor his representative submitted any 
medical records from these providers during the ensuing 60 days 
when the record was left open for additional evidence of diabetes 
(see transcript at p. 11).  

The July 2005 medical record from Dr. M.A.S. is included in the 
Veteran's records from the Social Security Administration (SSA).  
The Veteran's SSA file includes private medical records from 2005 
to 2008, including some records from the JFK Medical Center in 
Atlantis, Florida.  While the Veteran's diabetes is noted in the 
SSA records there is no indication of the etiology of the disease 
or how long the Veteran had been diagnosed with diabetes.  

VA medical records associated with the claims file are dated from 
February 2008 to June 2009.  These records note that the Veteran 
has a past history of insulin-dependent diabetes and has diabetes 
with renal manifestations, but there is no indication of the 
etiology of the disease or how long the Veteran had been 
diagnosed with diabetes mellitus, type II.

Dr. S.W., in correspondence dated in February 2010, states that 
he has known the Veteran since January 2006 when the Veteran 
became a dialysis patient and that it is his opinion that the 
Veteran's end-stage renal disease, hypertension, neuropathy, and 
vascular and heart disease are consistent with a long term 
diabetes diagnosis of approximately 40 years.  Dr. F.H., in 
correspondence dated in March 2010, states that he originally saw 
the Veteran in 2001 for diabetes and at that point the Veteran 
had already had diabetes for approximately 25 years.

The request for a VA skin examination undertaken in April 2009 
never noted the Veteran's claim for diabetes and instead 
requested an examination of the Veteran's complaint of past foot 
ulcers and blisters.  The examiner subsequently noted the 
Veteran's advanced systemic diabetes mellitus and that the 
Veteran eventually sustained bilateral below-the-knee amputations 
of the extremities, but never opined about the onset or etiology 
of the Veteran's diabetes mellitus, type II.  

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and evidence 
of record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent medical evidence 
of a currently diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with an established event, injury or disease in 
service or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  See Charles v. Principi, 16 Vet. App. 370 (2002) 
(observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a decision 
on a claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence 
[including statements of the claimant]; contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does not 
contain sufficient medical evidence for the [VA] to make a 
decision on the claim.").

In the present case, private records show the Veteran has a 
current diabetes disability and the Veteran has provided 
testimony and lay evidence that he was diagnosed with diabetes 
mellitus, type II, while on leave during his period of active 
service.  VA had scheduled the Veteran for a VA skin examination 
that was clearly inadequate to determine the nature, extent and 
etiology of his diabetes mellitus.  Thus, the Board is of the 
opinion that the Veteran has provided sufficient medical or lay 
evidence of a current disability and of a disease or injury in 
service to meet the criteria of 38 C.F.R. § 3.159.  Therefore, on 
remand a VA examination and medical opinion as to his diabetes 
mellitus, type II, should be obtained.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Before such an examination is scheduled, however, the RO/AMC 
should make another attempt to obtain private medical records 
concerning the Veteran's diabetes treatment.  The Board finds 
that if the Veteran has had long standing diabetes mellitus, he 
should be able to produce evidence of diabetes before 2005.  If 
the Veteran has had diabetes since service in the 1970s, and he 
was treated by private insurance until only several years ago, 
records should be available which might provide medical evidence 
of a diabetes disability well before 2005.  Therefore, on remand 
the RO/AMC should ask the Veteran and his representative for 
information about locating and obtaining records from those 
medical providers who treated him for his diabetes subsequent to 
Dr. P., his parents' physician, from approximately 1981 to 2005.  

If private medical evidence about his diabetes care from 1981 to 
the present cannot be obtained, the RO/AMC must request that the 
Veteran, to the best of his ability and recollection, provide a 
written explanation about his diabetic symptoms, care, 
medications, and any hospitalizations from 1981 to 2005.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC shall contact the Veteran and 
his representative and ask them to specify 
all private medical care providers who 
treated him for his diabetes mellitus since 
discharge from active duty.  After the 
Veteran has signed the appropriate releases, 
the RO/AMC shall then attempt to obtain and 
associate with the claims file any records 
identified by the Veteran that are not 
already associated with the claims file.

In the event that medical records from 
approximately 1981 to 2005 cannot be 
associated with the claims file, the RO/AMC 
shall invite the Veteran and his 
representative to provide a written 
explanation of the Veteran's diabetic 
symptoms, treatment, medications, and any 
hospitalizations, for the period from 1981 to 
2005.

2.  After the development requested has been 
obtained, or the medical records or written 
statement cannot be obtained, then the RO/AMC 
shall schedule the Veteran for an appropriate 
VA examination to ascertain the nature, 
extent, and etiology of any diabetes 
mellitus, type II, disability.  All indicated 
tests or studies deemed necessary for an 
accurate assessment should be conducted.  The 
claims file and a copy of this Remand must be 
made available to the examiner for review of 
the pertinent evidence in connection with the 
examination, and the report should so 
indicate.

The examiner shall review all pertinent 
records associated with the claims file and 
offer an opinion as to whether it is at least 
as likely as not (at least a 50 percent 
probability) that any currently diagnosed 
diabetes mellitus, type II, is related to the 
Veteran's period of active service.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  If the 
requested medical opinion cannot be given, 
the examiner should state the reason why.  

3.  Thereafter, the RO/AMC shall take such 
additional development action with respect to 
the claim on appeal as it deems proper.  When 
the development requested has been completed, 
the issue on appeal should again be reviewed 
by the RO/AMC on the basis of the additional 
evidence and readjudicated.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

